OSBORN, Justice,
dissenting.
I respectfully dissent. The majority opinion fairly and accurately reflects the controlling dates and time periods involved in this case. That opinion recognizes that if the periods of time resulting from the granting of the State’s two motions for continuance are added to the other time chargeable to the State, the total time exceeds the 120-day limit imposed by Code Crim.Pro. Article 32A.02.
The controlling issue then turns on the effect of Section 4(6)(A) of Article 32A.02 which states:
In computing the time by which the state must be ready for trial, the following periods shall be excluded:
(6) a reasonable period of delay resulting from a continuance granted at the request of the state if the continuance is granted:
(A) because of the unavailability of evidence that is material to the state’s case, if the state has exercised due diligence to obtain the evidence and there are reasonable grounds to believe the evidence will be available within a reasonable time.
In this case, we must focus upon whether the State “exercised due diligence” to obtain the testimony of the witness who was essential to their case. I dissent because I conclude it did not.
First and foremost, the State acknowledges and the majority opinion recognizes that no subpoena was ever issued for this expert witness. Thus, diligence was not shown. Robinson v. State, 454 S.W.2d 747 (Tex.Cr.App.1970). Although Texas has adopted the Uniform Act to Secure Attendance of Witnesses From Without State, Code Crim.Pro. art. 24.28, no effort was made to comply with the act. The first and second motions for continuance recite that the witness resides in Washington, D.C., and the District of Columbia adopted the Uniform Act in 1952. D.C.C.E., sec. 23-1501 to 1504. A party is required to comply with the provisions of the act where the witness resides in a state that has adopted the Uniform Act. Alvarez v. State, 478 S.W.2d 450. (Tex.Cr.App.1972).
Instead, the State in this case chose to rely upon telephonic notification of the trial date by one of the district attorney’s investigators. While this method of securing the presence of an important witness may as a practical matter work very well in most cases, the code does not provide for such a substitute for the usual legal process. The law requires each party to use the means provided by law to secure the attendance of their witnesses. If one party substitutes other means, it does so at its own peril. Winkley v. State, 202 S.W.2d 676 (Tex.Cr.App.1947).
With regard to the first continuance, the evidence reflects that following an arraignment on May 12, 1981, the case was originally set for trial on June 29, 1981. But, apparently no contact was made with the F.B.I. office by the district attorney’s investigator until June 24,1981, at which time it was learned that the witness had a prior commitment to testify in a murder trial in Alaska. Therefore, it became necessary to file the first motion for continuance. After the court granted the first continuance, it apparently reset the case for trial on November 23, 1981. Although the First Assistant District Attorney testified otherwise, the witness, Mr. Albrecht, testified that he was notified of the November setting of the case about two weeks in advance. Of course, had he received a subpoena he would have known the date it was served and there would be no question *11about the diligence used. In reaching the conclusion that the State did not use due diligence, it seems important to note that the two commitments which the F.B.I. agent was required to meet and prevented him from coming to El Paso resulted from the service of subpoenae from other jurisdictions. In those two instances, the prosecutors seemed to have exercised diligence and followed standard procedures for obtaining the appearance of an expert witness. In our case, recognized procedures were not followed and the witness was not available.
I would sustain the first ground of error, reverse the conviction and order the indictment dismissed.